ALLOWABLE SUBJECT MATTER
Claims 16-24 and 26-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 16.
The present claims are deemed allowable over the references since the references do not disclose or render obvious an adhesive composition comprising two different silylated polymers, one being polysilylated and the other monosilylated, each having the molecular weight and compositional limitations as claimed,  in combination with a tackifying resin having a hydroxyl index of less than 50 and the molecular weight and compositional limitations as claimed.
Ueda (U.S. Pub. 2007/0123662) describes a pressure-sensitive adhesive composition comprising mono- and poly-silylated polyether polymers including a tackifying resin, however the tackifying resin is a terpene-phenol tackifier with a hydroxyl value of 100 mgKOH/g.
Poivet (U.S. Pub. 201/0052912) describes a curable self-adhesive composition which includes silylated polyurethane and terpene-phenol tackifying resins with hydroxyl values of 40 mgKOH/g.  However, as noted by applicant in the remarks filed 29 April 2022, Poviet criticizes prior art adhesive compositions comprising polyethers with silyl hydrolysable end groups as not being adhesive enough, see [0012-0013].  Thus, one having ordinary skill in the art would not have been motivated to combine Poivet with Ueda or have an expectation of success in doing so.
While newly cited Griswold (U.S. Pat. 8,247,514) discloses silylated polyurethane adhesives, Griswold uses an MQ resin tackifier and not one of the tackifying resins specified in the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 16-24 and 26-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759